272 S.W.3d 909 (2009)
Connie DRAKE, Appellant,
v.
DIVISION OF EMPLOYMENT SECURITY, Respondent.
No. WD 69263.
Missouri Court of Appeals, Western District.
January 6, 2009.
Jerold L. Drake, Grant City, MO, for appellant.
Ninion S. Riley, Jefferson City, MO, for respondent.
Before JAMES M. SMART, JR., P.J., LISA WHITE HARDWICK, and JAMES E. WELSH, JJ.

Order
PER CURIAM:
Connie Drake appeals the Labor and Industrial Relations Commission's determination that she was discharged for misconduct connected with her work because she refused to sign an acknowledgement that she received a disciplinary action notice from her employer, Great Western Bank.
Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 84.16(b).